                                UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF TENNESSEE
                                        AT KNOXVILLE

 COREY BENNETT,                                   )
                                                  )
                  Plaintiff,                      )
                                                  )
 v.                                               )    No.:    3:20-CV-22-HSM-DCP
                                                  )
 DAVID WISE, et al.,                              )
                                                  )
               Defendants.                        )

                                   MEMORANDUM OPINION

       Plaintiff Corey Alan Bennett, an inmate proceeding pro se, has filed the instant action for

violations of 42 U.S.C. § 1983 [Doc. 2], along with a related motion seeking to proceed in forma

pauperis (“IFP”) in this action [Doc. 1].

I.     APPLICATION OF THE “THREE STRIKES” RULE

       The Court finds that Plaintiff is barred from proceeding IFP because of the “three strikes”

provision of the Prison Litigation Reform Act (“PLRA”), 28 U.S.C. § 1915(g). This provision

provides that an inmate may not proceed IFP in a civil action if he has had three or more cases

dismissed as frivolous, malicious, or for failure to state a claim upon which relief may be granted,

unless he is under imminent danger of serious physical injury. 28 U.S.C. § 1915(g) (quotation

marks omitted).

       Plaintiff has filed dozens of § 1983 lawsuits in federal court, and each United States District

Court in Tennessee has held him subject to the three strike rule: See, e.g., Bennett v. Parker, No.

3:19-CV-320 (M.D. Tenn. Apr. 29, 2019) (noting Plaintiff’s previous dismissals under § 1915(g)

in the Middle, Eastern, and Western Districts of Tennessee in Bennett v. R.M.S.I. Trust Fund Dep’t

et al., No. 3:14-CV-1691 (M.D. Tenn. Sept. 29, 2014)); Bennett v. Jones, No. 3:13-CV-626 (E.D.
Tenn. Nov. 12, 2013); and Bennett v. Roberts, No. 1:14-CV-113 (W.D. Tenn. May 21, 2014)).

       Accordingly, the Court finds that Plaintiff has abused his in forma pauperis privileges.

Therefore, Plaintiff cannot file the instant suit, or any future suit, as a pauper unless he can

demonstrate that he is in imminent danger of serious physical harm. 28 U.S.C. § 1915.

II.    IMMINENT DANGER

       The imminent danger exception, as explained in Vandiver v. Prison Health Services, Inc.,

727 F.3d 580 (6th Cir. 2013), “is essentially a pleading requirement subject to the ordinary

principles of notice pleading.” Id. at 585 (quoting Vandiver v. Vasbinder, 416 F. App’x 560, 562

(6th Cir. 2011)). The exception applies where the pleading contains “a plausible allegation that

the prisoner faced ‘imminent danger of serious physical injury’ at the time of filing.” Andrews v.

Cervantes, 493 F.3d 1047, 1055 (9th Cir. 2007). Plausibility in this context means that a court

informed by its “‘judicial experience and common sense,’ could ‘draw the reasonable inference’”

that a plaintiff faced an existing danger when he filed the pleading. Taylor v. First Med. Mgmt.,

508 F. App’x 488, 492 (6th Cir. 2012)).

       Here, Plaintiff alleges that while housed at the Knox County Detention Facility (“KCDF”),

he reported to staff that another inmate had threatened to rape Plaintiff and had forced Plaintiff to

touch the inmate’s genitals [Doc. 2 p. 5]. Plaintiff maintains that officers failed to intervene, and

that he was subsequently raped by the inmate on Saturday, December 21, 2019, which resulted in

rectal tears and bleeding [Id.]. Plaintiff contends that he was denied medical treatment [Id.].

Plaintiff also alleges that the day after he was raped, he was beaten up and had feces thrown on

him by two inmates in his pod [Id. at 6]. On December 23, 2019, Plaintiff contends he was

interviewed by two Knox County detectives and taken to the Sexual Assault Center of East

Tennessee for a rape examination [Id.].



                                                 2
       Plaintiff states that he was returned to the KCDF after the rape examination was completed,

and that he again requested medical treatment due to “severe” rectal bleeding [Id.]. Plaintiff asserts

that several Defendants told him that he had lied about being raped and “slammed [him] to the

ground” while “punching and kicking” him, which left him with lacerations and two black eyes

[Id.]. Plaintiff asserts that they then forced him back in the same pod with the inmate who raped

him [Id.].

       Plaintiff maintains that by Thursday, December 26, 2019, he had not received medical

attention for the injuries he received in the assault by KCDF officers [Id. at 7]. He states that his

health began deteriorating from blood loss so severe that he began “going in and out of

consciousness” [Id.]. During an interview with KCDF officers on Monday, December 30, 2019,

Plaintiff advised the officers that he intended to “file a lawsuit for the imminent danger” the

officers created by refusing to move him to another pod [Id.]. Plaintiff asserts that the officers

then stated that it was not illegal for Plaintiff to be in the same pod with the inmate who raped him

“as long as [Plaintiff and the perpetrator] don’t come out together” [Id.].

       On January 1, 2020, Plaintiff contends, an unnamed KCDF officer made a mistake and let

both Plaintiff and the inmate who raped him out at the same time [Id.]. Plaintiff claims he was

raped again [Id.]. Plaintiff maintains that he was interviewed by KCDF officers on January 3,

2020, and that the officers refused “to do anything about this and left me in the same pod . . . and

denied [Plaintiff] medical treatment” [Id.]. Plaintiff alleges that he was again interviewed by two

KCDF officers on January 6, 2020, and these officers attacked him, resulting in several “severe

lacerations and cuts” to Plaintiff’s forehead [Id.].

       Tennessee courts have found that Bennett “has a documented history of fabricating

allegations of sexual abuse and beatings.” See Bennett v. Brown, 3:18-CV-603 (M.D. Tenn. June



                                                   3
21, 2019) (citing Bennett v. Mays, 3:19-CV-406) (M.D. Tenn. June 18, 2019)). In fact, Plaintiff

has admitted to filing false allegations of “imminent danger” when frustrated, and he has been

warned that he could be sanctioned for continuing his vexatious filing practices.          Bennett v.

Parker, 3:19-CV-456 at Doc. 8 p. 4-5 (M.D. Tenn. June 18, 2019).

       This Court’s review of Plaintiff’s allegations is necessarily informed by his history of

fabricated pleadings and repeated abuses of his IFP privileges. While Plaintiff has attached records

from the Sexual Assault Center of East Tennessee to support his allegations [Doc. 2 p. 10-18],

these records demonstrate only that KCDF officers responded to Plaintiff’s rape allegations with

concern for his need for treatment. The records do not establish that a rape occurred, and they

belie Plaintiff’s allegations that different officers beat him on several occasions, allowed him to be

raped, and denied him medical treatment. In fact, the Court finds that Plaintiff’s complaint sets

forth factual scenarios that are “irrational and wholly incredible” when considering his vexatious

litigation history. Rittner v. Kinder, 290 F. App’x 796, 797-98 (6th Cir. 2008) (holding “district

courts may deny a prisoner leave to proceed pursuant to § 1915(g) when the prisoner’s claims of

imminent danger are conclusory or ridiculous, or are clearly baseless (i.e. are fantastic or

delusional and rise to the level of irrational or wholly incredible)”); Taylor v. First Med. Mgmt.,

508 F. App’x 488, 492 (6th Cir. 2012) (“Allegations that are conclusory, ridiculous, or clearly

baseless are also insufficient for purposes of the imminent-danger exception”). Accordingly,

Plaintiff cannot rely on the imminent danger exception, and his motion for leave to proceed IFP

will be DENIED.

III.   CONCLUSION

       Accordingly:

       1.      Plaintiff’s motion to proceed IFP [Doc. 1] will be DENIED;



                                                  4
2.   Plaintiff’s complaint will be DISMISSED without prejudice to Plaintiff prepaying
     the filing fee pursuant to the three-strike rule of 28 U.S.C. § 1915(g); and

3.   The Court CERTIFIES that any appeal from this decision would not be taken in
     good faith and would be totally frivolous, such that any request for leave to proceed
     IFP on any subsequent appeal will be DENIED.

AN APPROPRIATE JUDGMENT ORDER WILL ENTER.

ENTER:



                                                        /s/ Harry S. Mattice, Jr.
                                                    HARRY S. MATTICE, JR.
                                                UNITED STATES DISTRICT JUDGE




                                       5
